              Case 2:20-cv-00284-TSZ Document 26 Filed 07/29/21 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        PUGET SOUNDKEEPER
          ALLIANCE; and WASTE ACTION
 8        PROJECT,

                                     Plaintiffs,              C20-284 TSZ
 9
                  v.                                          MINUTE ORDER
10
          ARDAGH GLASS INC.,
11
                                     Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)    The Court has preliminarily approved the parties’ Consent Decree as
15 submitted in their Joint Stipulated Motion, docket no. 24. The Clerk is DIRECTED to
   REOPEN the case. The parties shall notify the Court when final entry of judgment based
16 on the Consent Decree may be entered.
            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
17
     record.
18          Dated this 29th day of July, 2021.
19
                                                          Ravi Subramanian
20                                                        Clerk

21                                                        s/Gail Glass
                                                          Deputy Clerk
22

23

     MINUTE ORDER - 1
